IN THE SUPREME COURT OF THE STATE OF NEVADA


                TATIANA LEIBEL,                                          No. 84156
                Petitioner,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                                        FILED
                                                                                   FEB 1 7 2022
                                                                                  ELIZABET1-1 A. BROWN
                                                                             CLERK OF WPREME COURT
                                      ORDER DENYING PETITION                 BY
                                                                                    TXPLITY CLERK




                            In this is a pro se original petition for a writ of certiorari.
                petitioner challenges her incarceration and asserts that she is innocent.
                Problematically, petitioner failed to provide any judgment of conviction,
                district court order, lower court record, or other document pertinent to her
                petition. NRAP 21(a)(4), (c) (explaining that it is the petitioner's obligation
                to provide an appendix that includes all records that may be essential to
                understand the matters set forth in the petition). "A writ of certiorari is an
                extraordinary remedy[,] and the decision to entertain a petition for a writ
                of certiorari lies within the discretion of this court." Zarnarripa v. First
                judicial Dist. Court, 103 Nev. 638, 640, 747 P.2d 1386, 1387 (1987).




SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                      A7- 053 2
                              Having considered the petition, we conclude that extraordinary
                   relief is not warranted. NRS 34.020 (addressing when writ of certiorari may
                   issue): Zamarripa, 103 Nev. at 640, 747 P.2d at 1387. Accordingly, we
                              ORDER the petition DENIED.



                                                       —941)t
                                                     Parraguirre


                                                                                     J.
                                                     Hardesty


                                                            .,141411-11t
                                                     Stiglich




                   cc:   Tatiana Leibel
                         Attorney General/Carson City
                         Douglas County District Attorney/Minden
                         Douglas County Clerk




SUPREME COURT
      OF
    NEVADA


(0) I947A 42401a
                                                        2